IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


HERMAN WOODEN AND THOMAS                : No. 57 EAL 2015
LOGAN,                                  :
                                        :
                     Petitioners        : Petition for Allowance of Appeal from the
                                        : Order of the Commonwealth Court
                                        :
            v.                          :
                                        :
                                        :
HIGHMARK, INC., A PENNSYLVANIA          :
NON-PROFIT CORPORATION,                 :
                                        :
                     Respondent         :


                                     ORDER


PER CURIAM

      AND NOW, this 22nd day of July, 2015, the Application to Take Judicial Notice

of Newly Published Authority Instanter is DENIED and the Petition for Allowance of

Appeal is DENIED.